PER CURIAM.
The plaintiff below appeals from an adverse summary judgment entered on the ground that she did not meet the applicable threshold requirements of section 627.-737(2), Florida Statutes (1985). We find no error in the ruling on the merits, but agree that it was improper to terminate the plaintiff’s claim with prejudice. Section 627.-737(3) unequivocally requires that a dismissal on threshold grounds be entered “without prejudice.” Accord Smith v. United States Fidelity & Guar. Co., 305 So.2d 216 (Fla. 1st DCA 1974).1 The judgment under review shall be so amended and is otherwise affirmed.

. As Smith indicates, this provision of § 627.737(3) applies notwithstanding that the form of the order is a summary judgment, as here, rather than a dismissal.